              IN THE UNITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON



UNITED STATES OF AMERICA


v.                                          CRIMINAL NO. 2:19-cr-00148


JOSEPH R. ZIEGLER



              UNITED STATES’S OPPOSITION TO DEFENDANT’S
           MOTION FOR RECONSIDERATION FOR RELEASE ON BOND


     Now    comes   the   United   States   of   America,   by   Stefan   J.O.

Hasselblad, Assistant United States Attorney for the Southern

District of West Virginia, with its Opposition to Defendant’s

Motion for Reconsideration for Release on Bond.

                               Introduction

     On June 12, 2019, a federal grand jury indicted Defendant

Joseph R. Ziegler on two counts of impersonating an employee or

officer of the United States in violation of 18 U.S.C. § 912.             ECF

No. 1.     After his arrest, the United States moved to detain the

Defendant and the Court held a detention hearing on June 19, 2019.

ECF No. 15.    At the conclusion of that hearing, the Court found by

“clear and convincing evidence that the defendant is a danger to

others and the community and by a preponderance of the evidence

that the defendant is a risk of flight.”         ECF No. 18.     In addition,
the Court ordered the probation office to conduct an assessment of

the home of Ms. Delva Newhouse – an acquaintance of the Defendant

– to determine its suitability for releasing the Defendant.            Id.

      The probation office’s June 24, 2019 report found that Ms.

Newhouse’s rural, 3-bedroom residence is “free from clutter and

debris, and the investigation did not reveal any unlawful items.”

Ms.   Delva   Newhouse,   her   son   Mr.   Robert   Newhouse,   and    the

Defendant’s girlfriend Ms. Corinna Donofrio live at the residence.

The report indicated that transport to Court hearings may be

unavailable because Ms. Donofrio is not comfortable driving nearby

roads and Mr. Newhouse could not transport the Defendant if it

interfered with Mr. Newhouse’s work.        The report also noted that

the residence lacked phone service and cell reception.

      On July 2, 2019, Defendant moved to reconsider the Court’s

detention order on the grounds that “there were no problems found

during the home assessment that would make the property unsuitable

as a residence for the defendant while he is awaiting trial.”           ECF

No. 19.

                                Argument

      As the Court has already found, the Defendant is a danger to

others and the community, and presents a risk of flight.                The

probation office’s report should not affect these findings.             The

Court should deny the Defendant’s Motion for Reconsideration and

the Defendant should remain detained pending trial.

                                      2
     The Defendant has a lengthy criminal record that shows a

pattern of violence, dishonesty, and flight from authorities.

According to the probation office’s criminal history report, the

Defendant has been convicted of at least six felonies in Michigan.

The Defendant has committed offenses that involve violence: (1)

Assault with Intent to do Great Bodily Harm Less than Murder, and

(2) Assault with a Dangerous Weapon.       The Defendant has committed

offenses that involve dishonesty or flight:       (3) Fleeing a Police

Office[r] in a Motor Vehicle, (4)-(5) Resist and Obstruct Officer

(two convictions), and (6) False Report of a Felony (pled no

contest). And the Defendant has committed an offense that involves

both violence and flight:    (7) Escape from Jail through Violence.

     The   Defendant’s   arrests   and   convictions   stretch   over   30

years, which clearly and convincingly shows he is a consistent

threat to the community.    Moreover, although the Defendant’s last

conviction was in 2007, he was sentenced to 2 to 15 years of

imprisonment, indicating that he may have been incarcerated for a

substantial period of time between 2007 and the present.

     Finally, the testimony of Deputy Morris at the Defendant’s

detention hearing showed that the Defendant’s most recent arrest

involved dishonesty and an attempt to deceive authorities.        In the

context of his lengthy criminal record, the Defendant’s recent

behavior only reinforces the inference that the Defendant is a

risk to flee.

                                   3
     In   light    of   the   clear   and   convincing   evidence    that   the

Defendant is a threat to the community and presents a risk of

flight,   the     Defendant   should    not   be   released   to    any   home,

regardless of its characteristics.            Even putting that aside, the

probation office’s report raises questions about the suitability

of the Defendant’s proposed residence while awaiting trial.                 Ms.

Newhouse’s residence is located in a rural area without any phone

connection or cellular reception, which would make it difficult or

impossible to communicate with the Defendant about hearings or

trial. Moreover, the report indicates that transportation to Court

may be unavailable as Ms. Donofrio is not comfortable driving on

roads near the residence, and Mr. Newhouse cannot transport the

Defendant if it interferes with his work.           Given these questions,

the Defendant has now shown that Ms. Newhouse’s residence is

suitable for his release.

                                 Conclusion

     No condition or combination of conditions exist that will

reasonably assure the Defendant’s release at this time. The United

States respectfully requests that the Court deny the Defendant’s




                                       4
Motion for Reconsideration and continue the Defendant’s detention

pending further proceedings.

                               Respectfully submitted,

                               MICHAEL B. STUART
                               United States Attorney

                          By: s/Stefan J.O. Hasselblad
                              STEFAN J.O. HASSELBLAD
                              Assistant United States Attorney
                              D.C. Bar No. 1045070
                              300 Virginia Street, East
                              Room 4000
                              Charleston, WV 25301
                              Telephone: 304-345-2200
                              Email: stefan.hasselblad@usdoj.gov




                                 5
                        CERTIFICATE OF SERVICE

     It is hereby certified that the foregoing “UNITED STATES’S

OPPOSITION TO DEFENDANT’S MOTION FOR RECONSIDERATION FOR RELEASE

ON BOND,” has been electronically filed and service has been made

on opposing counsel by virtue of such electronic filing this 8th

day of July, 2019 to:

               David Bungard
               Assistant Federal Public Defender
               Counsel for Defendant
               United States Courthouse, Room 3400
               300 Virginia Street East
               Charleston, West Virginia 25301



                            By: s/Stefan J.O. Hasselblad
                                STEFAN J.O. HASSELBLAD
                                Assistant United States Attorney
                                D.C. Bar No. 1045070
                                300 Virginia Street, East
                                Room 4000
                                Charleston, WV 25301
                                Telephone: 304-345-2200
                                Email: stefan.hasselblad@usdoj.gov




                                  6
